UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1118



JENNIFER STURM, In re: Hague Convention
Petition for Return of Child to Petitioner,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-00-353-1)


Submitted:   June 13, 2002                 Decided:    June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert N.    Weckworth, Jr., Greensboro, North        Carolina,   for
Appellant.   Jennifer Sturm, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Harris appeals from the district court’s order

denying his motion pursuant to Fed. R. Civ. P. 60(b)(3), to reopen

a case in the district court due to fraud.       We have reviewed the

record and the district court’s opinion and find no abuse of

discretion and no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Sturm v. Harris, No. CA-00-

353-1 (M.D.N.C. Dec. 21, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2